DETAILED ACTION
Applicants’ Amendment and Response, filed 12/10/2020 have been entered.  Claims 1, 3, 4, 7, 10, 12, 13, 17, 19, 24, 29, 31-33, 38-41, 43, 45, 52 and newly added claims 67 and 68 are pending; claims 1, 3, 4, 7, 10, 12, 13, 17, 19, 24, 29, 31-33 and 38 are withdrawn; claims 39-41, 43, 45, 52, 67 and 68 are under current examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection of claims 39-41, 43, 45 and 52 is withdrawn in view of Applicants’ amendment to the claims.

Sequence Compliance
This application clearly fails to comply with the requirements of 37 C.F.R. 1.821-1.825. The specification has sequences that have not been provided a SEQ ID NO:. See, p. 112, lines 16, 17, 24; p. 121, second full paragraph; p. 126, lines 5, 6, 10, 18 and 19; p. 130, line 9.  Applicants must provide a substitute CRF, a substitute paper copy of the Sequence listing and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter.  The Examiner refers Applicants to the Notice to Comply, accompanying this Office action.  Applicants must respond fully to this Notice to Comply and are reminded that the application will not be further considered until the application is in compliance, and that failure to comply with the rules may result in abandonment of the application.

Election/Restrictions
Applicant's election with traverse of Group II (claims 39-41, 43, 45, 52) in the reply filed on 3/23/2020 is acknowledged.  The traversal is on the ground(s) that 1) the groups are related as a product (Group I) and process of use of the product (Group II). Applicant respectfully contends that Groups I and II should be examined in the present application because all Groups meet the requirements for Unity of Invention and that 2) Groups I-II share a special technical feature and that the reference cited by the Examiner (i.e., Koestler et al.) does not disclose compositions having the common property or activity and the shared significant structural element.   See pages 2-3 of the Response. 
This is not found persuasive because the Restriction requirement mailed 10/22/19 shows that Groups I and II lack unity of invention because both groups require the technical feature of a vector comprising at least one cyclic di-nucleotide synthetase enzyme gene, as evidenced by Koestler at p. 1552.  Thus, the two groups lack a special technical feature because it does not make a contribution over the prior art.  Applicants argue that Koestler does not disclose compositions having the common property or activity and the shared significant structural element; however, Koestler teaches a vector comprising at least one cyclic di-nucleotide synthetase enzyme gene, which is the technical feature.  Accordingly, because the two groups lack a special technical feature, they do not have unity of invention.  See also, pages 2-3 of the Restriction requirement, which details the requirement for unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3, 4, 7, 10, 12, 13, 17, 19, 24, 29, 31-33 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/23/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Withdrawn Rejections
The following rejections are withdrawn in view of Applicants’ amendment to the claims, which are now limited to VCA0848:
Claim(s) 39 under 35 U.S.C. 102(a)(1) as being anticipated by Koestler et al., Clinical and Vaccine Immunology, 21(11), November 2014, published ahead of print 17 September 2014, IDS.
Claim(s) 39-41, 43, 45 and 52 under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub. 2012/0164107A1 (Portnoy et al.), published June 28, 2012.

Claim Rejections - 35 USC § 112 – Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 41, 43, 45, 52 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This is a new rejection necessitated by Applicants’ Amendment to the claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the Invention.  A method of treating a mammal having a condition that would benefit from upregulation of an immune response comprising administering to the subject a therapeutically effective amount of a vaccine comprising a vector comprising at least one cyclic di-nucleotide synthetase enzyme gene, wherein the at least one cyclic di-nucleotide synthetase enzyme gene is VCA0848 such that the at least one cyclic di-nucleotide synthetase enzyme gene is transduced into the cells of the mammal and the condition that would benefit from upregulation of an immune response is treated.
Breadth of the claims.  The breadth of the claims teaches treating any mammal having a condition that would benefit from upregulation of an immune response.
Guidance of the Specification/The Existence of Working Examples.   The specification teaches the construction of an adenoviral vector comprising the VCA0848; the production of c-diGMP in mammalian cells both in vitro and in vivo (pages 125-131); the injection of Ad5 vector with a CMV enhancer/promoter resulted in significant in vivo c-di-GMP production in the liver of injected mice (p. 131-132).  The specification teaches that intravenous administration of AdVCA0848 dramatically induced plasma levels of IFN-beta (p<0.05) nearly 1000-fold compared to the level produced by the AdNull control and that this increase is due to the enzymatic activity of the transduced VCA0848; the administration of AdVCA0848 induced DC maturation and NK activation and increased numbers of CD69-expressing B cells, CD3+CD8- and CD3+CD+T cells; and the significant induction of innate immune response by AdVCA0848 in the mouse model (p. 132). The disclosure teaches that simultaneous administration of mice with ovalbumin and ADVCA0848 enhances the induction of specific T-cell immune responses; B-cell immune response (pages 133).  Example 11 (p. 134) teaches that the AdGag vaccine was administered to mice with AdVCA0848 or AdNull control.  The results demonstrated that concurrent administration of AdVCA0848 along with the AdGag vaccine inhibited T cell responses to the Gag antigen.  Example 12 (p. 135) of the disclosure teaches that similar to its effect on T cell responses, the presence of AdVCA0848 resulted in significant inhibition of HIV-I/Gag-specific B cell responses as compared to those mice administered with equal amounts of the AdNull control vector.  To confirm this observation using a different antigen expressed by an Ad5-based vaccine, AdVCA0848 was co-administered along with an Ad5 vector expressing the truncated form of the C. difficile-derived Toxin B protein (AdToxB). The presence of AdVCA0848 with AdToxB also resulted in significantly reduced ToxB-specific B cell responses as compared to control vaccinations.  Example 13 (p. 136) teaches that mice co-injected with AdVCA0848 and AdGag demonstrated the presence of the HIV- I derived Gag protein whether delivered by the AdGag platform alone, or when co-injected with the AdNull control, or with AdVCA0848, and that these results that inhibitory effects exerted by AdVCA0848 on B cell and T cell adaptive immune responses against Gag are not due to lack of Gag expression and translation in vivo.  
State of the Art/Predictability of the Art. The working examples provide guidance that AdVCA0848 results in the production of c-diGMP in mammalian cells both in vitro and in vivo; enhances the induction of specific T-cell immune responses; B-cell immune response, induced DC maturation and NK activation and increased numbers of CD69-expressing B cells, CD3+CD8- and CD3+CD+T cells; and the significant induction of innate immune response by AdVCA0848 in a mouse model.  However, claim 40 and its dependent claims require that the mammal have a condition that would benefit from upregulation of an immune response, and that administration of a vaccine comprising VCA0848 would treat the condition.  The working examples in the specification do not provide any animal that comprises a condition that would be treated by upregulation of an immune response.  The state of the art teaches that DNA vaccines are not predictable with regard to the specific disease to be treated, as well as modes of administration and level of expression.  In particular, Koestler et al., Clinical and Vaccine Immunology, 21(11), November 2014, published ahead of print 17 September 2014, IDS, teach that, “Although the results of this study imply that the c-di-GMP produced from adenovirus vectors may not enhance vaccines that rely on antibody production, such as those targeting bacterial toxins, the Ad5--VCA0956--stimulated c-di--GMP innate immune response might enhance protection of vaccines that drive cell-mediated immunity such as those targeting viral infections or cancers.” See p. 1557, col. 2.  Although Koestler refers to Miyabe, who show enhancement of c-Di-GMP entry to cells using liposomes, they provide no evidence that using adenovirus delivery of DGCs to tumors would drive synthesis of c-di-GMP in cancer cells.  Khan, Germs 3(1): 26-35, 2013 teaches that, regarding DNA vaccines, “DNA vaccination emerged as a strong and efficient means of eliciting cell mediated and humoral responses in small animal models against a number of antigens from parasites and also from bacteria and viruses.  In humans as well as in large outbred animals, the efficiency of this vaccination has not been so encouraging. It continues to remain an immunological problem that has to be overcome.”  See p. 26, col. 2, last ¶, emphasis added.  Khan states that:
“A number of features have to be kept in mind while designing a DNA vaccine. The selection of antigens, vector, delivery route, dose, timing, adjuvants, and boosting agents will all affect the outcome of vaccination. The reason behind this is that they affect the magnitude and quality of immunity elicited. The selection of target antigens should be given the first priority while designing a DNA vaccine. An individual must select the genes from the pathogen and also the form of the gene, whether the gene is mutated or wild type, intracellular or membrane bound or secreted. After the selection of the desired gene, one can proceed for its modification to achieve the immunogenicity of the DNA vaccine.”  See p. 28, col. 1, Strategies for DNA vaccines.

Thus, in the instant case, the claims recite treating a mammal having any condition that would benefit from upregulation of an immune response.  The working examples do not provide any specific guidance for treatment of a mammal with a specific condition.  Khan makes clear that the specific antigen, delivery route, as well as expression of the vector will affect therapeutic outcome. Khan teaches various disadvantages to DNA vaccines (Table II, p. 29); and make clear that treatment of specific diseases require tailoring the specific vaccine to be administered (see p. 29).
	Although the disclosure provides guidance to show that administration of an adenoviral vector enhanced an immune response, there is no indication that this amount of enhancement would be sufficient to treat any condition, as broadly claimed, that would benefit from upregulation of an immune response.
	The Amount of Experimentation Necessary. Accordingly, in view of the lack of teachings provided by the specification with regard to the nexus between administration of an adenoviral vector comprising VCA0848 and the treatment of a specific disease, the state of the art that shows that the specific delivery, levels of expression, and requirement for tailoring the specific vaccine to treat a specific disease, the lack of teachings or guidance provided by the disclosure to overcome these unpredictable factors, it would have required the skilled artisan to practice undue experimentation to arrive at the claimed invention.

Claim Rejections - 35 USC § 112 – Necessitated by Amendment
Claims 67-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by Applicants’ Amendment to the claims.
Claims 67-68 encompasses utilizing a fragment SEQ ID NO: 68 (encoding the VCA0848 gene).  However, the instant specification fails to describe the entire genus of proteins (i.e., fragments of the VCA0848) that encode the cyclic di-GMP synthetase enzyme, VCA0848 which are encompassed by the claims.  Thus, the genus of “fragments of VCA0848”, which, when constructed and used as claimed, lacks a written description, and as such, there is no indication that Applicants had possession of the claimed invention.  From the specification, it is clear that Applicants have possession of full length SEQ ID NO: 68.  However, the claims are not limited to a SEQ ID NO: 68.  The claims only require the encompassed polypeptide molecules to share some degree of structural similarity to the SEQ ID NO: 68;  The specification fails to teach or describe any other protein which lacks the amino acid sequence of SEQ ID NO: 68 and has the activities possessed by VCA0848.  The disclosure teaches that, “V. cholerae encodes upwards of 40 unique DGCs, many of which have been shown to synthesize c-di-GMP in this bacterium.  These DGCs have highly divergent c-di-GMP synthesis activities.  Approximately half of these DGCs are thought to be integral inner membrane proteins, while the other half are cytoplasmic. Each contains a unique N-terminal sensory domain that is predicted to be regulated by environmental or host derived cues.  Thus, these genes offer a wide-range of unique enzymes possessing different properties that can be transduced by vectors to potentially modulate immune responses.”  Clearly, different DGCs have unique N-terminal domains, and have divergent c-di-GMP synthesis activities.  Thus, because VCA0848 is a novel cyclic di-nucleotide synthetase enzyme identified in the instantly filed application, neither the disclosure nor the art describe any other protein that is 80% identical to SEQ ID NO: 68 that would encode for VCA0848 and have the same functions as VCA0848.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification, and are not conventional in the art as of Applicants’ effective filing date.  Possession may be shown by actual reduction to practice, clear depiction of the claimed invention in a detailed drawing, or by describing the invention with sufficient, relevant, identifying characteristics (as it relates to the claimed invention as a whole), such that one of skill in the art would recognize that the inventor had possession of the claimed invention.  Pfaff v. Wells Electronics, Inc.,  48 USPQ2d 1641, 1646 (1998).  In the instant case, the breath of the genus of fragments of SEQ ID NO: 68, lacks a written description. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a reference to structure in the form of a recitation of partial structural similarity.  There is not even identification of any particular portion of the structure that must be conserved. The specification does not provide a complete structure of those polypeptides that are fragments of VCA0848 and fails to provide a representative number of species for the encompassed genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the recited genus.
The skilled artisan cannot envision the detailed chemical structure of all of the fragments, derivatives or variants that are encompassed by the claims and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.  Adequate written description requires more than a mere statement that it is part of the invention, and a reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class.  The specification only provided the bovine sequence.
	Applicant is reminded that Vas-Cath makes clear that the written description of 35 U.S.C. 112 is severable from its enablement provision [see p. 1115].

Claim Rejections - 35 USC § 112 – Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicants’ Amendment to the claims.
Claim 45 recites that the vaccine increases or stimulates cyclic di-GMP (c-di-GMP), cyclic di-AMP (c-di-AMP), cyclic GMP-AMP (cGAMP), any cyclic di-nucleotide.  Claim 45 depends from claim 40, which recites that the cyclic di-nucleotide synthetase enzyme is VCA0848.  The disclosure teaches that VCA0848 produces c-Di-GMP (see, for example, p. 128).  Thus, the metes and bounds of the claims cannot be determined with regard to the ability of VCA0848, stimulate cyclic di-AMP (c-di-AMP), cyclic GMP-AMP (cGAMP), any cyclic di-nucleotide, other than c-di-GMP.  Accordingly, the claim is indefinite.


Conclusion
Claim 39 is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thaian N. Ton/Primary Examiner, Art Unit 1632